Citation Nr: 9917062	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  93-05 311	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for Raynaud's phenomenon 
of the hands and feet, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran had active duty from July 1964 to September 1971.

This appeal initially came to the Board of Veterans' Appeals 
(Board) on appeal from October 1990 and July 1991 rating 
decisions of the RO.

In December 1994, the Board remanded the case for additional 
development.  


REMAND

In an October 1998 decision, the RO found that there was no 
clear and unmistakable error in an April 1982 rating decision 
which did not assign a rating in excess of 50 percent for the 
service-connected Raynaud's phenomenon of the hands and feet.  
The veteran's representative in written argument dated in 
March 1999 essentially filed a Notice of Disagreement with 
respect to this issue.  As a Statement of the Case was never 
issued, this issue is must be remanded for the RO to issue a 
Statement of the Case.  Furthermore, ultimate resolution of 
the clear and unmistakable error issue may have a significant 
effect on the issue currently on appeal and is thus 
inextricably intertwined with the issue.  See Henderson v. 
West, 12 Vet. App. 11, 20 (1998).

In January 1999, the RO granted service connection for PTSD 
and assigned a 50 percent rating.  The veteran's 
representative in written argument dated in April 1999, 
asserted that the veteran is entitled to a higher rating.  
The Board interprets the argument as a Notice of 
Disagreement.  Again, however, as a Statement of the Case was 
never issued regarding the increased rating claim, the issue 
must be remanded for the RO to issue a Statement of the Case.

The veteran, at his VA examination conducted in February 
1998, stated he was granted Social Security Administration 
(SSA) disability insurance benefits due to his Raynaud's 
phenomenon of the hands and feet and PTSD in 1996.  Once VA 
is put on notice that the veteran is in receipt of such 
benefits, VA has a duty to obtain these records.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  Moreover, the RO 
should obtain any additional ongoing treatment records 
pertinent to this claim.  Id.

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should request all documents 
pertaining to an award of benefits from 
SSA, and specifically request copies of 
the medical records upon which SSA based 
its decision.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
August 1997 for his service-connected 
Raynaud's phenomenon of the hands and 
feet.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

3.  The RO should issue the veteran and 
his representative a Statement of the 
Case concerning the issues of whether 
there was clear and unmistakable error in 
the April 1982 rating decision and the 
propriety of the initial 50 percent 
rating for the service-connected PTSD.  
The RO should advise him of the 
requirements for completing an appeal, 
and he should be afforded the appropriate 
time to respond.  Thereafter, the RO 
should respond accordingly.  

4.  Then, after undertaking any 
additional development deemed 
appropriate, the RO should review the 
issue currently on appeal.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to reply thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is informed, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


